DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 8, 15 recite(s) a mental process. The limitations that reciting generation of queries and making a determination covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Dependent claims are rejected for depending off of independent claims as well as reciting the same mental process

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3-5, 8, 10-12, 15-18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer et al. US2016/0261665 in view of Kitazato US2018/0175955 in view of Annau et al. US2013/0238587
Regarding claim 1, Stockhammer teaches: A method for signaling for session-based dynamic adaptive streaming over HTTP (DASH), executable by a processor, comprising: (Stockhammer see paragraphs 0007-0009 by processor initiating DASH)
setting multiple queries to one or more elements of a Media Presentation Description (MPD); (Stockhammer see paragraphs 0044 0045 0049 0070 receive requests with different attributes described in the MPD)
wherein one or more query descriptors are added at the one or more elements of the MPD; and (Stockhammer see paragraph 0044 0114 MPD to includes updates by providing additional information to MPD data structure)
Stockhammer does not distinctly disclose: determining a relationship between Session-Based DASH (SBD) descriptors based on values of the SBD descriptors and based on determining which of levels, of an MPD hierarchical data model of the MPD, the SBD descriptors are respectively assigned;
signaling in DASH based on the SBD query
Kitazato teaches: determining a relationship between Session-Based DASH (SBD) descriptors based on values of the SBD descriptors and based on determining which of levels, of an MPD hierarchical data model of the MPD, the SBD descriptors are respectively assigned; (Kitazato see paragraph 0151 0155 0161 0162 0188 MPD described in a hierarchal structure and group attributes of a set of elements has the same group attribute, MPD to have different kinds of elements in the hierarchy reflecting different characteristics or elements having a dependence relationship among each other. The different kinds of elements in the hierarchy reads on SBD, being placed in hierarchical structure reads on relationship and hierarchal data model, dependence relationship also reads on relationship)
signaling in DASH based on the SBD query (Kitazato see paragraph 0331 control information to acquire service includes hierarchal components and MPD conforming to streaming over DASH where control information for acquiring service reads on SBD query)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include a hierarchical structure as taught by Kitazato for the predictable result of more efficiently organizing data.
	Stockhammer as modified by Kitazato does not teach: replacing, based on one or more results of determining the relationship, at least part of the queries when building an SBD query
	However, Annau teaches: replacing, based on one or more results of determining the relationship, at least part of the queries when building an SBD query
(Annau see paragraph 0099 0104 alternative search query to use slashtags for example deleting the word “recipe” from query and adding the term “/recipe”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include a query refinement as taught by Annau for the predictable result of more accurate queries.

Regarding claim 3, Stockhammer as modified teaches: wherein ones of the SBD descriptors appear at one or more of the levels of the MPD hierarchical data model.  (Kitazato see paragraph 0151 0155 MPD described in a hierarchy structure and group attributes of a set of elements has the same group attribute and one set element is selected from a plurality of set elements in the same group)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include a hierarchical structure as taught by Kitazato for the predictable result of more efficiently organizing data.

Regarding claim 4, Stockhammer teaches: wherein the relationship comprises one or more from among equivalency, additive, and replacement.  (Stockhammer see paragraph 0284 0307 information and attribute to be added to LSIDS and supplemental property reads on additive)

Regarding claim 5, Stockhammer as modified teaches: wherein based on determining that two or more of the SBD descriptors are assigned at one MPD element and comprise an equivalency relationship, a DASH client processes only one of the descriptors.  (Kitazato see paragraph 0151 0155 MPD described in a hierarchy structure and group attributes of a set of elements has the same group attribute and one set element is selected from a plurality of set elements in the same group)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include a hierarchical structure as taught by Kitazato for the predictable result of more efficiently organizing data.


Regarding claims 8 and 15, note the rejection of claim(s) 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Regarding claims 10-12, 16-18, note the rejection of claim(s) 3-5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 2, 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer et al. US2016/0261665 in view of Kitazato US2018/0175955 in view of Annau et al. US2013/0238587 in view of Antebi et al. US2008/0154828
Regarding claim 2, Stockhammer does not distinctly disclose: wherein the at least part of the multiple queries is replaced based on allowing a client to choose among two or more queries from among the multiple queries
However, Antebi teaches: wherein the at least part of the multiple queries is replaced based on allowing a client to choose among two or more queries from among the multiple queries.  (Antebi see paragraph 0137 user to choose query from list of queries)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include choosing from a list of queries as taught by Antebi for the predictable result of more efficiently querying for data.
	
	Regarding claim 9, see rejection of claim 2.

Claim(s) 6, 7, 13, 14, 19, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer et al. US2016/0261665 in view of Kitazato US2018/0175955 in view of Annau et al. US2013/0238587 in view of Pressmar US2003/0004960 in view of Yang et al. US2018/0006871
Regarding claim 6, Stockhammer teaches: wherein based on determining that ones of the SBD descriptors @id attributes corresponding to a Session-Based DASH descriptor (Stockhammer see paragraphs 0007 0285 0286 identifier or group association, @id element, @group attribute for session based streaming over DASH)
Stockhammer does not teach: at least at two different ones of the levels of the MPD hierarchical data model comprise identical values further determining to add only key-value pairs defined by one of the ones of the SBD descriptors and of an element determined to be assigned at a lower hierarchical level, of the at least two different ones of the levels and as compared to another of the at least two different ones at which another of the ones of the SBD descriptors is determined to be assigned, are added to the multiple queries at a location of a query of an element at a higher hierarchical level of the at least two different ones of the levels.
However, Pressmar teaches: at least at two different ones of the levels of the MPD hierarchical data model comprise identical values and of an element determined to be assigned at a lower hierarchical level, of the at least two different ones of the levels and as compared to another of the at least two different ones at which another of the ones of the SBD descriptors is determined to be assigned, are added to the multiple queries at a location of a query of an element at a higher hierarchical level of the at least two different ones of the levels. (Pressmar see paragraph 0021 identical values for first hierarchal level and second hierarchal level)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include a hierarchical structure as taught by Pressmar for the predictable result of more efficiently organizing data
Further, the combination of Stockhammer and other references does not appear to distinctly disclose: further determining to add only key-value pairs defined by one of the ones of the SBD descriptors are added to the multiple queries at a location of a query
However, Yang teaches: further determining to add only key-value pairs defined by one of the ones of the SBD descriptors are added to the multiple queries at a location of a query (Yang see paragraph 0034 0039 0044 adding key value pair to list channel determining state of multiple queries)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include using key value pair in channels as taught by Yang for the predictable result of more efficiently retrieving and querying for data.

Regarding claim 7, Stockhammer as modified teaches: wherein based on two or more of the SBD descriptors having different @id values (Stockhammer see paragraphs 0285 0286 identifier or group association, @id element, @group attribute)
corresponding to the MPD hierarchical data model. (Kitazato see paragraph 0151 0155 MPD described in a hierarchy structure and group attributes of a set of elements has the same group attribute and one set element is selected from a plurality of set elements in the same group)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include a hierarchical structure as taught by Kitazato for the predictable result of more efficiently organizing data.
two or more SBD descriptors (Annau see paragraph 0234 using multiple slashtags)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include a query refinement as taught by Annau for the predictable result of more accurate queries.
Further, the combination of Stockhammer and other references does not appear to distinctly disclose: key-value pairs associated with the descriptors are added to the multiple queries in an order of appearance
However, Yang teaches: key-value pairs associated with the descriptors are added to the multiple queries in an order of appearance (Yang see paragraph 0034 0039 0044 adding key value pair to list channel determining state of multiple queries such that list contains )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using LSID elements as taught by Stockhammer to include using key value pair in channels as taught by Yang for the predictable result of more efficiently retrieving and querying for data.

Regarding claims 13, 14, 19, 20, note the rejection of claim(s) 6, 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Response to Arguments
	Applicant’s argument: 101 abstract idea rejection should be withdrawn
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Claims recite hierarchal structures and query refinement based on the structure. This amount to an abstract idea because it is a mental process and absent a computer the steps of the claims could entirely be performed in the mind. The step of signaling DASH is arguably also a mental process but even if it is not it does not amount to anything significantly more.
	Applicant’s argument: Prior art of record does not teach newly amended claims
	Examiner’s response: Applicant’s argument is moot as new art is applied to the rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153